DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (EP) 14178605.3 filed on 31st  March, 2017.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-16, 20-28), drawn to drawn to an acoustic dipole waveform generator and a method of generating a dipole waveform in a fluid, in the reply filed on 1/27/2021 is acknowledged.  The traversal is on the ground(s) that Fig. 5B shows a waverform generator 20’’’ having a piston 34’ in a housing 19. First and second force reaction members 22, 42 are connected by tension rods 50, 60. Actuator elements 24, 26 engages with joints 69, 68 between the first force reaction member 22 and the piston 34’, while other 11 of 13 actuator elements 44, 46 engages with joints 69, 68 between the second force reaction member 42 and the piston 34’. Figures 4, 5A, and 5B all show essentially the same arrangement. Notwithstanding what is said in Paragraphs [0093], [0094] and [0095] of the description, in reality Figure 4 is a schematic view showing the constructional and operational principles manifested in Figures 5A and 5B; and Figure 5A shows a simplified version of Figure 5B.  One of ordinary skill in the art .  This is not found persuasive because Species 1-18 are shown to be distinct for the following reason:
Species 3 (Figure 4), Species 4 (Figure 5A), and Species 18 (Figure 8M) can be shown to be distinct because they individually have distinct properties.   One of ordinary skill in the art would recognize that arrangements that show essentially the same arrangement are not patentably comparable to arrangements with distinct properties.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2018, 3/9/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 recites the limitation “the acoustic waveform generator” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 2-16, and 20-25 recite the limitation “the generator” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 2 recites the limitation “the acoustic waveform generator” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 5 recites the limitation “the direction extending perpendicular” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim(s) 1-16 and 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 1 is allowable for disclosing “at least a length-changeable actuator element extending from the first force reaction member towards at least one moveable piston member that is hingingly secured to at least the actuator element inside the hollow housing; the at least one piston member defining, respectively at mutually spaced locations in the housing, a pair of piston heads that, on movement of the at least one piston member, each generate a respective pressure wave; and the hollow housing permitting transmission of each of said pressure wave externally of the acoustic waveform generator, thereby permitting generation of a dipole pressure waveform externally of the hollow housing on changing of the lengths of the at least one actuator elements.
The Closest Prior art of reference is Pabon (US 6,671,224 B1).  Pabon teaches active reduction of tool borne noise in a sonic logging tool wherein an acoustic dipole waveform generator, comprising a hollow housing (of LWD tool) defining an elongate axis (Col. 3, Lines 12-21) of the acoustic waveform generator (40) and having secured therein at least a first force reaction member defining at least a first force reaction surface (50) and having hingingly secured thereto (Col. 6, Lines 1-14); the at least one piston member (41-48) being constrained by one or more constraint members to move in a movement direction extending perpendicular to the elongate axis of the acoustic waveform generator (Col. 6, Lines 41-52).  
Pabon does not remedy the deficiencies as claimed because the claimed invention requires the at least one piston member defining, respectively at mutually spaced locations in the housing, 
the hollow housing permitting transmission of each of said pressure wave externally of the acoustic waveform generator, thereby permitting generation of a dipole pressure waveform externally of the hollow housing on changing of the lengths of the at least one actuator elements.
These limitations, in combinations in the claims, were not found in the prior art.

Claim 26 is essentially the same as Claim 1 and refers to a method of generating a dipole waveform in a fluid, the method comprising the steps performed by the acoustic dipole waveform generator of Claim 1.  Therefore Claim 26 would be allowable for the same reasons as applied to Claim 1 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/AMIE M NDURE/Examiner, Art Unit 3645            

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645